DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 13, 14, 20, 22, 26 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2021/0058970, hereinafter Kwak, claiming priority date of provisional application 62/933,053), in view of Hajir et al (US 2021/0410186, hereinafter Hajir), in view of Tirrola et al (US 2019/0342777, hereinafter Tiirola) and in view of John Wilson et al (US 2018/0184410, hereinafter Wilson).

Regarding claim 1, Kwak discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving an indication of respective combinations of listen before talk (LBT) bandwidths for each of a plurality of downlink monitoring occasions and a search space configurations (multiple LBT BWs, Para [0021]/Fig. 1, UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159], receiving configuration information for search space set, Para [0158] and there are multiple search space configurations, Para [0080]); and monitoring for downlink communications in the respective combinations of LBT bandwidths for each of the plurality of downlink monitoring occasions and the plurality of search space configurations (UE monitors respective sets of PDCCH candidates in one or more configured monitoring occasions according to search space configurations, Para [0077,80], monitoring locations within the indicated sub-band, Para [0159].  Also see Fig. 1 and pages 20, 47 and 50 of provisional application 62/933,053);			but does not fully and explicitly disclose a first LBT bandwidth, of the first combination of LBT bandwidths, is different from a second LBT bandwidth, of the second combination of LBT bandwidths, or the first downlink monitoring occasion, associated with the first combination of LBT bandwidths, is different from the second downlink monitoring occasion associated with the second combination of LBT bandwidths.  Kwak discloses a bitmap indicates which LBT sub-band has to be monitored, Para [0042].  Hajir discloses the WTRU monitors for one or more PDCCHs, Para [0110] and the WTRU can monitor different sub-band combinations for each monitoring occasion (e.g. sub-band 1 and 3 on second monitoring occasion, sub-bands 1-3 on third monitoring occasion), Para [0145]/Fig. 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Hajir in the system of Kwak in order to improve communication in the shared spectrum and keep the WTRU informed about the upcoming COT;													and does not fully disclose a first search space configuration indicating a first combination of LBT bandwidths, of the combination LBT bandwidths, for a first downlink monitoring occasion of the plurality of downlink monitoring occasions, and a second space configuration indicating a second combination of LBT bandwidths, of the combination LBT bandwidths, for a second downlink monitoring occasion of the plurality of downlink monitoring occasions.  Tiirola discloses the UE can receive a plurality of search space configurations that cover different bandwidths, Para [0035, 38] and Wilson discloses a search space configuration can include multiple control resource sets that are discontinuous in frequency and the UE monitor the control resource set, Para [0078].  Therefore the search space can indicate different frequency (LBT bandwidth) combinations that the UE will monitor, at different monitoring occasions (as in Hajir).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Tiirola and Wilson in the system of Kwak with Hajir in order to improve efficiency, flexibility and battery consumption so the UE does not monitor the full system bandwidth   
Regarding claims 3, 13 and 22, Kwak discloses the method/UE of claim 1/11/20, wherein the indication of the respective combinations of LBT bandwidths explicitly identifies each LBT bandwidth included in each of the respective combinations of LBT bandwidths (bitmap indicates which LBT sub-band has to be monitored, with a maximum number of sub-bands that can be configured, Para [0042]).
Regarding claims 4 and 14, Kwak discloses the method of claim 1/11, wherein the indication of the respective combinations of LBT bandwidths implicitly identifies each LBT bandwidth included in the respective combinations of LBT bandwidths by identifying LBT bandwidths, included in each of the respective combinations of LBT bandwidths, that the UE is to refrain from monitoring (individual bits correspond to sub-bands the UE is to monitor, Para [0161], in this case 0 bit corresponding to a sub-band would indicate not needing to monitor that sub-band).
Regarding claim 5, Kwak discloses the method of claim 4, wherein monitoring for downlink communications in the respective combinations of LBT bandwidths for each of the one or more downlink monitoring occasions comprises: monitoring, in a downlink monitoring occasion of the one or more downlink monitoring occasions, LBT bandwidths configured for the UE other than an LBT bandwidth that the UE is to refrain from monitoring in the downlink monitoring occasion or monitoring, in the second downlink monitoring occasion, the second combination of LBT bandwidths configured for the UE other than the one or more LBT bandwidth, included in the second combination of LBT bandwidths, that the UE is to refrain from monitoring in the second downlink monitoring occassions (UE monitors respective sets of PDCCH candidates in one or more configured monitoring occasions according to search space configurations, Para [0077,80], monitoring locations within the indicated sub-band, Para [0159] and not monitoring the non-indicated sub-bands).
Regarding claim 11, Kwak discloses a method of wireless communication performed by a base station (BS), comprising: configuring an indication of respective combinations of listen before talk (LBT) bandwidths for each of one or more downlink monitoring occasions (multiple LBT BWs, Para [0021]/Fig. 1, UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159], gNB encodes the configuration information); and transmitting the indication of the respective combinations of LBT bandwidths to a user equipment (UE) (UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159]); but does not fully and explicitly disclose a first LBT bandwidth, of the first combination of LBT bandwidths, is different from a second LBT bandwidth, of the second combination of LBT bandwidths, or the first downlink monitoring occasion, associated with the first combination of LBT bandwidths, is different from the second downlink monitoring occasion associated with the second combination of LBT bandwidths.  Kwak discloses a bitmap indicates which LBT sub-band has to be monitored, Para [0042].  Hajir discloses the WTRU monitors for one or more PDCCHs, Para [0110] and the WTRU can monitor different sub-band combinations for each monitoring occasion (e.g. sub-band 1 and 3 on second monitoring occasion, sub-bands 1-3 on third monitoring occasion), Para [0145]/Fig. 4; and does not fully disclose a first search space configuration indicating a first combination of LBT bandwidths, of the combination LBT bandwidths, for a first downlink monitoring occasion of the plurality of downlink monitoring occasions, and a second space configuration indicating a second combination of LBT bandwidths, of the combination LBT bandwidths, for a second downlink monitoring occasion of the plurality of downlink monitoring occasions.  Tiirola discloses the UE can receive a plurality of search space configurations that cover different bandwidths, Para [0035] and Wilson discloses a search space configuration can include multiple control resource sets that are discontinuous in frequency and the UE monitor the control resource set, Para [0078].  Therefore the search space can indicate different frequency (LBT bandwidth) combinations that the UE will monitor, at different monitoring occasions (as in Hajir).  
Regarding claim 20, Kwak discloses a user equipment (UE, Fig. 8) for wireless communication, comprising: a memory and one or more processors operatively coupled to the memory (processor and memory, Fig. 8), the memory and the one or more processors configured to: receive an indication of respective combinations of listen before talk (LBT) bandwidths for each of one or more downlink monitoring occasions (multiple LBT BWs, Para [0021]/Fig. 1, UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159]); and monitor for downlink communications in the respective combinations of LBT bandwidths for each of the one or more downlink monitoring occasions (UE monitors respective sets of PDCCH candidates in one or more configured monitoring occasions according to search space configurations, Para [0077,80], monitoring locations within the indicated sub-band, Para [0159].  Also see Fig. 1 and pages 20, 47 and 50 of provisional application 62/933,053); but does not fully and explicitly disclose a first LBT bandwidth, of the first combination of LBT bandwidths, is different from a second LBT bandwidth, of the second combination of LBT bandwidths, or the first downlink monitoring occasion, associated with the first combination of LBT bandwidths, is different from the second downlink monitoring occasion associated with the second combination of LBT bandwidths.  Kwak discloses a bitmap indicates which LBT sub-band has to be monitored, Para [0042].  Hajir discloses the WTRU monitors for one or more PDCCHs, Para [0110] and the WTRU can monitor different sub-band combinations for each monitoring occasion (e.g. sub-band 1 and 3 on second monitoring occasion, sub-bands 1-3 on third monitoring occasion), Para [0145]/Fig. 4; and does not fully disclose a first search space configuration indicating a first combination of LBT bandwidths, of the combination LBT bandwidths, for a first downlink monitoring occasion of the plurality of downlink monitoring occasions, and a second space configuration indicating a second combination of LBT bandwidths, of the combination LBT bandwidths, for a second downlink monitoring occasion of the plurality of downlink monitoring occasions.  Tiirola discloses the UE can receive a plurality of search space configurations that cover different bandwidths, Para [0035] and Wilson discloses a search space configuration can include multiple control resource sets that are discontinuous in frequency and the UE monitor the control resource set, Para [0078].  Therefore the search space can indicate different frequency (LBT bandwidth) combinations that the UE will monitor, at different monitoring occasions (as in Hajir).  
Regarding claim 26, Kwak discloses a base station (BS, Fig. 7) for wireless communication, comprising: a memory and one or more processors operatively coupled to the memory (processor and memory, Fig. 7), the memory and the one or more processors configured to: configure an indication of respective combinations of listen before talk (LBT) bandwidths for each of one or more downlink monitoring occasions (multiple LBT BWs, Para [0021]/Fig. 1, UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159], gNB encodes the configuration information, Para [0160]); and transmit the indication of the respective combinations of LBT bandwidths to a user equipment (UE) (UE receives an indication of one or more monitoring locations to monitor for the PDCCH including what sub-bands to monitor, Para [0159]); but does not fully and explicitly disclose a first LBT bandwidth, of the first combination of LBT bandwidths, is different from a second LBT bandwidth, of the second combination of LBT bandwidths, or the first downlink monitoring occasion, associated with the first combination of LBT bandwidths, is different from the second downlink monitoring occasion associated with the second combination of LBT bandwidths.  Kwak discloses a bitmap indicates which LBT sub-band has to be monitored, Para [0042].  Hajir discloses the WTRU monitors for one or more PDCCHs, Para [0110] and the WTRU can monitor different sub-band combinations for each monitoring occasion (e.g. sub-band 1 and 3 on second monitoring occasion, sub-bands 1-3 on third monitoring occasion), Para [0145]/Fig. 4; and does not fully disclose a first search space configuration indicating a first combination of LBT bandwidths, of the combination LBT bandwidths, for a first downlink monitoring occasion of the plurality of downlink monitoring occasions, and a second space configuration indicating a second combination of LBT bandwidths, of the combination LBT bandwidths, for a second downlink monitoring occasion of the plurality of downlink monitoring occasions.  Tiirola discloses the UE can receive a plurality of search space configurations that cover different bandwidths, Para [0035] and Wilson discloses a search space configuration can include multiple control resource sets that are discontinuous in frequency and the UE monitor the control resource set, Para [0078].  Therefore the search space can indicate different frequency (LBT bandwidth) combinations that the UE will monitor, at different monitoring occasions (as in Hajir).  
Regarding claims 31-34, Kwak discloses the method/UE/BS of claim 1/11/20/26, but not wherein the plurality of downlink monitoring occasions are associated with one or more time domain resources.  Hajir discloses a time window with multiple occasions to be monitored, Para [0145], each occasion has a different monitoring time (i.e. different time domain resource), Para [0144].


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, in view of Hajir in view of McBeath et al (US 2010/0302983, hereinafter McBeath), in view of Tiirola, in view of Wilson and in view of Lei et al (US 2017/0237527, hereinafter Lei).

Regarding claims 7 and 16, Kwak discloses the method of claim 6/15, but not wherein a quantity of the plurality of search space configurations is based at least in part on a quantity of available search space configurations for a shared radio frequency band; and wherein the quantity of available search space configurations for the shared radio frequency band is greater than a quantity of available search space configurations for a licensed radio frequency band.  Kwak discloses there are multiple search space configurations, Para [0077,80].  Mcbeath discloses the size of the search space depends on the number of carriers configured, Para [0133].  Lei discloses there may be a large number of carriers in unlicensed spectrum and a limited number of carriers in licensed spectrum, Para [0073].  In view of the combination the quantity of search space in the unlicensed band is greater than the quantity for the licensed band and obvious to one of ordinary skill that search space configurations is based on available configurations, as opposed to unavailable configurations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lei and Mcbeath in the system of Kwak in view with Hajir, Tiirola and Wilson in order to prevent reduction of DL throughput when using unlicensed band and prevent battery from rapidly depleting when searching for DCI messages.  

Claims 8-10, 17-19, 23-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak, in view of Hajir, in view of Tiirola, in view of Wilson and in view of Chang et al (US 2021/0204214, hereinafter Chang).

Regarding claims 8 and 23, Kwak discloses the method/UE of claim 1/20, but not wherein the indication of the respective combinations of LBT bandwidths is included in a wakeup signal (WUS); and wherein monitoring for downlink communications in the respective combinations of LBT bandwidths for each of the one or more downlink monitoring occasions comprises: monitoring for downlink communications in the respective combinations of LBT bandwidths for each of the one or more downlink monitoring occasions during a discontinuous reception (DRX) on duration associated with the WUS.  Chang discloses the WUS may correspond to a combination of BWPs, Para [0262], if the UE receives WUS1, the UE monitors PDCCH on the corresponding BWPs according to the C-DRX configuration, Para [0263] and the WUS indicates the UE to wake up and monitor PDCCH during the on-duration, Para [0212].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chang in the system of Kwak in view with Hajir, Tiirola and Wilson in order to indicate active BWP in each CC more flexibly and efficiently busing the WUS.  
Regarding claims 9, 18, 24 and 29, Kwak discloses the method/UE/BS of claim 8/17/23/28, but not further comprising: receiving a radio resource control (RRC) communication that indicates a plurality of LBT bandwidth combinations, wherein the indication of the respective combinations of LBT bandwidths includes one or more bits, in the WUS, associated with one or more of the plurality of LBT bandwidth combinations.  Chang discloses RRC signal is used to notify the UE of the mapping relationship between the WUS, CC and BWP, Para [0310], there is a mapping relationship between a WUS and CC/BWP(s), Para [0245].
Regarding claims 10, 19, 25 and 30, Kwak discloses the method/UE/BS of claim 1/11/20/26, but not wherein the one or more of the plurality of LBT bandwidth combinations includes: a first LBT bandwidth combination associated with a serving cell of a base station (BS), and a second LBT bandwidth combination associated with the serving cell or another serving cell of the BS.  Chang discloses an example where BWP1-4 are associated with first CC1 and BWP5-6 are associated with second CC2, Figs 7-10, where different combinations are possible.
Regarding claims 17 and 28, Kwak discloses the method/BS of claim 11/26, wherein transmitting the indication of the respective combinations of LBT bandwidths comprises: transmitting, to the UE, the indication of the respective combinations of LBT bandwidths in a wakeup signal (WUS).  Chang discloses WUS 1 can correspond to a combination of BWPs 1-4 and the UE will detect the transmitted first wake-up signal and monitor BWP1-4, Para [0262-263], there is a mapping relationship between a WUS and CC/BWP, Para [0245].

Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant appears to argue KWAK discloses monitoring PDCCH candidates in one or more monitoring occasions according to corresponding search space configurations but only receives an indication of a particular search space configuration (Applicant seems to argue KWAK does not disclose receiving a plurality of search space configurations?).								In response, KWAK discloses monitoring according to search space configurations, Para [0077], where configurations is plural, therefore there are a plurality of search space configurations.  Tiirola discloses the UE can receive a plurality of search space configurations that cover different bandwidths, Para [0035, 38].  Tiirola is explicit that the UE can receive a plurality of search space configurations, Para [0038], making the argument moot.										Applicant argues KWAK, as admitted by the Examiner, does not disclose the combinations of LBT bandwidths for at least two downlink monitoring occasions is different and relies on Hajir.  Applicant argues Hajir does not remedy the deficiency of KWAK.  Applicant then refers to Fig. 4 of Hajir and appears to admit Hajir does disclose monitoring different LBT combinations at different monitoring occasions (e.g. first occasion monitoring sub-band 3, second occasion monitoring sub-band 1 and 3).  Applicant argues Hajir discloses different sub-band combinations for different monitoring occasions but not for different search space configurations.									In response, KWAK already stated the UE monitors PDCCH candidate in one or more monitoring occasions according to the search space.  The search space is where the UE is going to monitor, in this case the search space indicates different LBT combinations that have to be monitored.  Further this argument is also moot in view of the new references being used in the rejection.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461